 



EXHIBIT 10.1

M&T BANK CORPORATION DIRECTORS’ STOCK PLAN
(As Amended and Restated April 18, 2006)

1. Name:

This plan shall be known as the M&T Bank Corporation Directors’ Stock Plan (the
“Plan”).

2. Purpose and Intent:

The purpose of the Plan is to enable M&T Bank Corporation, a New York
corporation (the “Corporation”), to attract and retain persons of exceptional
ability to serve as directors of the Corporation and its subsidiaries and as
members of M&T Bank Corporation’s or M&T Bank’s Directors Advisory Councils and
to further align the interests of directors and stockholders in enhancing the
value of the Corporation’s common stock (the “Common Stock”). The Plan provides
for the payment in Common Stock of all or a portion of the Annual Compensation
paid to each Non-employee Director and Advisory Director. The Plan, as amended
and restated, is effective as of July 1, 2006 (the “Effective Date”), and shall
continue in effect unless and until terminated by the Board of the Corporation
in accordance with Section 10 below.

3. Definitions:

For purposes of the Plan, the following terms shall have the following meanings:

(a) “Advisory Director” means any individual who is a current or future member
of one or more of the Directors Advisory Councils of M&T Bank Corporation or M&T
Bank, but who is not a Non-employee Director or a salaried officer of the
Corporation or any of its subsidiaries.

(b) “Annual Compensation” means the total annual compensation payable to a
Non-employee Director or an Advisory Director under the Corporation’s or M&T
Bank’s compensation policies for directors in effect from time to time.

(c) “Board” means the Board of Directors of the Corporation or any subsidiary
thereof.

(d) “Compensation Committee” means the Nomination, Compensation and Governance
Committee of the Board of the Corporation.

(e) “Directors Advisory Councils” means the Directors Advisory Council of M&T
Bank Corporation and current or future regional Directors Advisory Councils of
M&T Bank with members appointed by the Boards of M&T Bank Corporation and M&T
Bank, respectively.

(f) “Fair Market Value” of a share of Common Stock means the closing price on
the date immediately preceding the Payment Date of a share of Common Stock on
the New York Stock Exchange (or such other principal securities exchange on
which the shares of the Common Stock are traded if such shares are no longer
traded on the New York Stock Exchange).

(g) “M&T Bank” means Manufacturers and Traders Trust Company.

 



--------------------------------------------------------------------------------



 



(h) “Non-employee Director” means an individual who is a member of a Board, but
who is not a salaried officer of the Corporation or any of its subsidiaries.

(i) “Payment Date” of Annual Compensation in any calendar year means the first
business day following the last business day of a calendar quarter on which the
Fair Market Value of shares of the Common Stock are quoted on the New York Stock
Exchange (or such other principal securities exchange on which the shares of the
Common Stock are traded if such shares are no longer traded on the New York
Stock Exchange).

4. Administration:

The Compensation Committee shall be responsible for administering the Plan. The
Compensation Committee shall have all of the powers necessary to enable it to
properly carry out its duties under the Plan. Not in limitation of the
foregoing, the Compensation Committee shall have the power to construe and
interpret the Plan and to determine all questions that shall arise thereunder.
The Compensation Committee shall have such other and further specified duties,
powers, authority and discretion as are elsewhere in the Plan either expressly
or by necessary implication conferred upon it. The Compensation Committee may
authorize such agents as it may deem necessary for the effective performance of
its duties, and may delegate to such agents such powers and duties as the
Compensation Committee may deem expedient or appropriate that are not
inconsistent with the intent of the Plan. The decision of the Compensation
Committee upon all matters within its scope of authority shall be final and
conclusive on all persons, except to the extent otherwise provided by law.

5. Shares Available:

Shares issued under the Plan shall be issued out of the authorized but unissued
shares of Common Stock or treasury shares, as the Compensation Committee shall
determine.

6. Shares for Annual Compensation:

The Annual Compensation payable to a Non-employee Director or Advisory Director
on or after the Effective Date shall be paid in accordance with this Section 6.
Each Non-employee Director or Advisory Director shall file with the Corporation
a form under which such Non-employee Director or Advisory Director shall elect
to have Annual Compensation paid either (i) fifty percent (50%) in shares of
Common Stock and fifty percent (50%) in cash, or (ii) one hundred percent (100%)
in shares of Common Stock. Such election may be changed by the Non-employee
Director or Advisory Director at least fifteen days prior to the end of any
calendar quarter, effective as of the first day of the following calendar
quarter. The total number of shares of Common Stock to be paid under this
Section to a Non-employee Director or Advisory Director with respect to Annual
Compensation shall be determined by dividing the amount of such Annual
Compensation payable in shares of Common Stock by the Fair Market Value of the
Common Stock on the applicable Payment Date. In no event shall the Corporation
be obligated to issue fractional shares under this Section, but instead shall
pay the amount that would constitute a fractional share in cash based on the
Fair Market Value of the Common Stock on the Payment Date.

- 2 -



--------------------------------------------------------------------------------



 



7. Adjustments in Authorized Shares:

In the event of any change in corporate capitalization, such as a stock split,
or a corporate transaction, such as any merger, consolidation, separation,
including a spin-off, or other distribution of stock or property of the
Corporation, any reorganization (whether or not such reorganization comes within
the definition of such term in Internal Revenue Code Section 368) or any partial
or complete liquidation of the Corporation, such adjustment shall be made in the
number and class of shares which may be paid under the Plan, as may be
determined to be appropriate and equitable by the Compensation Committee in its
sole discretion.

8. Resales of Shares:

The Corporation may impose such restrictions on the sale or other disposition of
shares paid under this Plan as the Compensation Committee deems necessary to
comply with applicable securities laws. Certificates for shares paid under this
Plan may bear such legends as the Corporation deems necessary to give notice of
such restrictions.

9. Compliance with Law and Other Conditions:

No shares shall be paid under this Plan prior to compliance by the Corporation,
to the satisfaction of its counsel, with any applicable laws. The Corporation
shall not be obligated to (but may in its discretion) take any action under
applicable federal or state securities laws (including registration or
qualification of the Plan or the Common Stock) necessary for compliance
therewith in order to permit the payment of shares hereunder, except for actions
(other than registration or qualification) that may be taken by the Corporation
without unreasonable effort or expense and without the incurrence of any
material exposure to liability.

10. Amendment, Modification and Termination of the Plan:

The Board of the Corporation shall have the right and power at any time and from
time to time to amend the Plan in whole or in part and at any time to terminate
the Plan; provided, however, that the provisions of Section 6 of the Plan cannot
be amended more than once every six (6) months to the extent such restriction is
necessary to ensure that awards of Common Stock paid under the Plan are exempt
from the short-swing profit recovery rules of Section 16(b) of the Securities
Exchange Act of 1934.

11. Miscellaneous:

The Plan shall be construed, administered, regulated and governed in all
respects under and by the laws of the United States to the extent applicable,
and to the extent such laws are not applicable, by the laws of the state of New
York. The Plan shall be binding on the Corporation and any successor in interest
of the Corporation.

- 3 -